               Case 19-18585-MAM        Doc 96      Filed 04/09/20    Page 1 of 27




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

IN RE:                                                      CASE NO.: 19-18585-MAM
                                                            Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

         Debtor.
                                           /

                    MARTIN COUNTY MARINE HOLDINGS LLC’S
              OBJECTION TO DEBTOR’S DISCLOSURE STATEMENT (DE 74)

         Martin County Marine Holdings., LLC’s, ( “Marine Holdings”) a secured creditor

herein, through undersigned counsel, files this Objection to Debtor’s Disclosure Statement (DE

74) and seeks a full disclosure of the status of Debtor’s “protest” of the GSA lease award to

Windward Marina Stuart, LLC ( “Windward”) and as grounds therefor states as follows:

         1.     On June 27, 2019, (the "Petition Date") Meridian Marina & Yacht Club of Palm

City, LLC ( the “Debtor”), filed a voluntary petition under Chapter 11, Title 11 of the United

States Code.

         2.     The Debtor is a Florida Limited Liability Company, and is successor by Merger

to the former Debtor, Martin County Marine Corp., Case No. 12-11819- EPK, and operates the

business known as Martin County, Marina.

         3.     Marine Holdings, the secured creditor is a Florida Limited Liability Company

with offices in Orange County Florida. Marine Holding is a secured creditor by reasons of a note

secured by a first mortgage on all of the Debtor’s real property and an Assignment of Rents

which are now reduced to a Default Final Judgment dated December 18, 2018 in the amount of


                                                1
              Case 19-18585-MAM           Doc 96      Filed 04/09/20    Page 2 of 27




$4,417, 341.17 which continues to bear interest at the prevailing statutory rate.

       4.         The Debtor operates and manages a Marina on its real property which has fallen

into disrepair.

       5.         On or about January 10, 2020, the Court approved the sale of the Debtor’s real

property to 1400 Chapman, LLC (“Purchaser”) for the sum of $6,500,000.00 pursuant to a

Purchase and Sale Agreement dated November 25, 2019 (“ Purchase Agreement”). Most

importantly, the Purchase Contract is contingent on the Government Services

Administration (“GSA”) irrevocably committing to a lease with the Purchaser, on terms

acceptable to the Purchaser, in Purchaser’s sole discretion. See DE 52-1, page 7 of 28 , a

copy of which is attached hereto as Exhibit A.

       6.         The initial due diligence period under the Purchase Agreement expired on

                  January

25, 2020 (60 days from the date of the Purchase Agreement which was executed 11/29/2019).

The due diligence period was extended to April 30, 2020.

       7.         Debtor has not disclosed to the Court and other creditors that (I) the GSA lease

has already been awarded to Windward , and (ii) the Purchaser and Debtor have each filed a

protest of the award to Windward with the Government Accountability Office (“GAO”) seeking

to set aside that award.

       8.         On February 18, 2020 the GSA filed a Request for Summary Dismissal of the

protest filed by Purchaser and Debtor, including a Memorandum of Law which is pending before

the GAO. See Exhibit B, which is not a privileged document.

       9.         Debtor has been claiming the sale of the marina is “imminent” from the


                                                  2
             Case 19-18585-MAM          Doc 96      Filed 04/09/20    Page 3 of 27




date of the entry of the Final Judgment of Foreclosure on December 18, 2018.

       10.     The Final Judgment provided for a 90 day sale date of April 2, 2019, giving

Debtor time to sell the marina.

       11.     Debtor entered into a purchase and sale agreement with Winward Marina Group,

LLC dated February 21, 2019. Windward intervened in the foreclosure action and requested an

extension of the sale date since it was negotiating with the GSA for a new lease at the Marina,

the Debtor’s lease having been terminated. The GSA lease was an integral part of the purchase

by Winward Marina Group, LLC . The state court extended the sale date until July 2, 2019.

However, on June 27, 2019 the Debtor canceled the sale to Winward Marina Group, LLC and

filed for Bankruptcy protection.

       12.     After terminating the lease with Debtor, the GSA sought applications for an

appropriate marina (see GSA Memorandum attached) . After Debtor canceled the sale to

Windward related to the Debtor’s marina, Windward acquired another marina property and filed

a new application with the GSA. On November 19,2019 Debtor entered into the Purchase

Agreement with 1400 Chapman LLC, which requires Debtor’s marina to have the GSA lease.

Purchaser 1400 Chapman LLC filed its application with GSA, but on January 10, 2020 the lease

was awarded to Windward, not 1400 Chapman LLC.

       13.     On February 27, 2020, the Court entered an order approving the sale to 1400

Chapman LLC based upon a purchase agreement requiring that the Debtor’s marina have a

GSA lease. Debtor has failed to disclose to the Court and all creditors that the GSA lease was

awarded to Windward.

       14.     Rather than moving forward with a sale which is not contingent on a lease with


                                                3
              Case 19-18585-MAM          Doc 96      Filed 04/09/20     Page 4 of 27




the GSA, the Debtor has chosen to file its plan of reorganization based upon a sale which cannot

be consummated, as the GSA lease has been awarded to Windward.

                                  MEMORANDUM OF LAW

       Bankruptcy code Section 1125 (a) requires adequate information of a kind and in

sufficient detail to enable the creditors to make an informed decision as to whether to vote on the

plan. The Debtor in this case has failed to provide any detailed information to its creditors,

related to the status of the GSA lease which is a condition of the Purchase and Sale Agreement

which forms the basis for Debtor’s Plan of Reorganization. Debtor has been ordered to provide

this information to the Secured Creditor and has failed to provide any details as to the status of

the proceedings with GSA . Undersigned counsel anticipates that the Debtor will argue that the

proceedings surrounding its protest are “confidential”. However, the Debtor failed to request

confidentiality in the GSA proceeding as set forth in the document attached hereto as Exhibit B.

       During the course of this proceeding, Debtor has maintained that there are other qualified

buyers who will pay over $6,000,000.00 for the Debtor’s marina without the GSA lease

contingency. Debtor should be required to disclose more detailed information regarding buyers

who do not require a GSA lease which would result in satisfaction of one hundred percent of

their claims much more quickly.

       Prior to making a decision as to whether to vote on the plan and arguably before

approving the Purchase Agreement, the creditors and Court should have been informed that the

Debtor was proceeding with a sale requiring a GSA lease to be in effect, even though the GSA

lease was awarded to another marina and it would take a substantial amount of time and effort to

even create a possibility to close a the sale to 1400 Chapman LLC.


                                                 4
              Case 19-18585-MAM          Doc 96      Filed 04/09/20     Page 5 of 27




       WHEREFORE the Debtor respectfully requests an Order requiring the disclosures as

requested herein for such further relief as the Court deems just.

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

electronic mail to the Office of the United States Trustee on this 9th day of April, 2020, and that

I am admitted to the Bar of the United States District Court for the Southern District of Florida

and I am in compliance with the additional qualifications to practice in this Court as set forth in

Local Rule 2090-1 (A).


                                                     SUSAN. LASKY, ESQUIRE
                                                     Attorney for Debtor
                                                      320 S.E. 18th Street
                                                      Fort Lauderdale, FL 33316
                                                      (954) 400 7474
                                                      Sue@SueLasky.com

                                                      By: /S/ SUSAN D. LASKY
                                                            SUSAN D LASKY, ESQ.
                                                            Florida Bar No. 451096




                                                 5
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 6 of 27




         EXHIBIT
           “A”
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 7 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 8 of 27




         EXHIBIT
           “B”
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 9 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 10 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 11 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 12 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 13 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 14 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 15 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 16 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 17 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 18 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 19 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 20 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 21 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 22 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 23 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 24 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 25 of 27
Case 19-18585-MAM   Doc 96   Filed 04/09/20   Page 26 of 27
              Case 19-18585-MAM           Doc 96      Filed 04/09/20    Page 27 of 27




John P Carrigan on behalf of Creditor Martin Downs Property Owners' Association, Inc.
jpc@reblawpa.com, mmj@reblawpa.com

Heidi A Feinman on behalf of U.S. Trustee Office of the US Trustee
Heidi.A.Feinman@usdoj.gov

Dana L Kaplan on behalf of Debtor Meridian Marina & Yacht Club of Palm City, LLC
dana@kelleylawoffice.com,
tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;debbie@kelleyl
awoffice.com;craig@kelleylawoffice.com

Craig I Kelley on behalf of Debtor Meridian Marina & Yacht Club of Palm City, LLC
craig@kelleylawoffice.com,
tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;debbie@kelleyl
awoffice.com;dana@kelleylawoffice.com

Susan D. Lasky, Esq on behalf of Creditor Martin County Marine Holdings LLC
ECF@suelasky.com, ecfsuelasky@gmail.com;r48532@notify.bestcase.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Alan B Rose, Esq on behalf of Creditor MRACHEK, FITZGERALD ROSE KONOPKA THOMAS & WEISS, P.A.
arose@mrachek‐law.com, manderson@mrachek‐law.com
